Broyles, C. J.
The accused was tried for murder and was convicted of voluntary manslaughter. The evidence for the State amply authorized the verdict. The defendant introduced no evidence, but made a statement to the jury in which he contended that the killing was an accident. That contention was evidently rejected by the jury. The charge of the court upon the law of voluntary manslaughter, the law of mutual combat, and the law upon dying declarations was not error for any reason assigned. The evidence connecting the accused with the offense of voluntary manslaughter not being wholly circumstantial, the failure of the court to charge upon the law of circumstantial evidence was not error, in the absence of an appropriate written request. Under the evidence adduced, the court did not err in failing to instruct the jury upon the law of involuntary manslaughter in the commission of a lawful act, or in failing to charge as set forth in ground 4 of the amendment to the motion for a new trial. The refusal to grant , a new trial was not error for any reason assigned.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.